DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species C, drawn to Figure 7, in the reply filed on February 2, 2022 is acknowledged.
Claims 1-13 were cancelled and claims 14-28 were added.
However, claims 27-28 also do not read on the elected species because the distal cut-out portion including a sharp edge and the window including at least a first window cutting edge, belong to species A which is a non-elected species. Therefore, claims 27-28 are withdrawn.
As such, claims 14-26 remain pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-18, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20110004215), hereinafter “Bradley”, in view of Blain et al. (US 2008/0208249), hereinafter “Blain”, and further in view of Peters et al. (US 2002/0038129), hereinafter “Peters”.
Regarding claim 14, Bradley discloses a cutting device (FIG. 18) for cutting tissue in a joint of a patient, the cutting device comprising: an inner sleeve (102) having a proximal end (106), a distal end (108), and an axial extraction channel (112) therein that extends through the inner sleeve for connecting to a negative pressure source; a cutting member (110) disposed at the distal end of the inner sleeve for rotation with the inner sleeve, the cutting member including a proximal portion (see Figure A below) with a window (111a) formed therein that communicates with the axial extraction channel when the cutting member is disposed at the distal end of the inner sleeve (FIG. 11), the cutting member also including a distal portion (see Figure A below) with at least a first burr cutting edge (one edge of burr 116) and a second burr cutting edge (another edge of burr 116) formed thereon for cutting tissue when rotated or oscillated against tissue, the first burr cutting edge and the second burr cutting edge each including a proximal end (proximal end of burr cutting edges) that is located distally of a distal end of the window along the cutting member (FIG. 11), the distal portion additionally including at least a first opening (111b) formed therein that is separate from the window along an outer surface of the cutting member and which communicates with the axial extraction channel when the cutting member is disposed at the distal end of the inner sleeve (FIG. 11), wherein the entirety of the first opening is located distally of the distal end of the window along the cutting member (see Figure A below). However, Bradley is silent regarding the cutting member being formed of a ceramic material, and a motor drive operatively connected to the proximal end of the inner sleeve for rotating the inner sleeve at a speed of at least 3,000 rpm.  

    PNG
    media_image1.png
    129
    376
    media_image1.png
    Greyscale

Figure A: Cutting member of Bradley.
Blain teaches a cutting device (200, 232, FIG. 52-53) for cutting tissue comprising an inner sleeve (202); a cutting member (206) extending distally from the elongated sleeve, said cutting member having burr cutting edges (212) and being formed of a ceramic material (¶143). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the teaching of a ceramic cutting member, as taught by Blain, to the medical device as per Bradley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Peters teaches a cutting device (410, FIGS. 13-14) comprising an inner sleeve (414) that carries a distal cutting member (436), the cutter having a window (437) that opens to a axial extraction channel (“lumen of inner tube 434,” ¶51), further comprising a motor drive operatively connected to the proximal end of the inner sleeve for rotating the inner sleeve at a speed of at least 3,000 rpm (¶45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the teaching of a motor drive as per Peters, with the cutting device of Bradley in view of Blain, in order to provide a driving means for the rotary abrader. 
Regarding claims 15-17, Bradley as modified by Blain and Peters teach the cutting device composed of the same material as that of the invention, and therefore it follows that the modified cutting member will have a hardness of at least 8 GPa (kg/mm2) and a fracture toughness of at least 2 MPam1/2  and wherein the ceramic cutting member is fabricated from a ceramic material having a coefficient of thermal expansion of less than 10 (1 x 106/ °C).  

Regarding claim 21, Bradley as modified by Blain and Peters teach the cutting device of claim 14, and Bradley further teaches an outer sleeve (52) in which the inner sleeve is rotatably received.  
Regarding claim 22, Bradley as modified by Blain and Peters teach the cutting device of claim 21, and Bradley further teaches wherein the respective proximal ends of the first burr cutting edge and the second burr cutting edge are located distally of a distal-most surface of the outer sleeve when the inner sleeve is rotatably received in the outer sleeve (FIG. 18).  
Regarding claim 23, Bradley as modified by Blain and Peters teach the cutting device of claim 21, and Bradley further teaches wherein the outer sleeve is formed with metal (known material).  
Regarding claim 24, Bradley as modified by Blain and Peters teach the cutting device of claim 21, and Bradley further teaches wherein the outer sleeve includes a distal cut-out portion (75).  
Regarding claim 25, Bradley as modified by Blain and Peters teach the cutting device of claim 24, and Bradley further teaches wherein the respective proximal ends of the first burr cutting edge and the second burr cutting edge are located distally of the distal cut-out portion when the inner sleeve is rotatably received in the outer sleeve (FIG. 18).  
Regarding claim 26, Bradley as modified by Blain and Peters teach the cutting device of claim 24, and Bradley further teaches cutting device of claim 24, wherein the window is rotatable in the distal cut-out portion of the outer sleeve (FIG. 18).  
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Bradley as modified by Blain and Peters teach the cutting device of claim 14; however, the prior art, alone or in combination, fails to disclose wherein the first opening is situated between the first burr cutting edge and the second burr cutting edge or wherein the distal ceramic portion also includes a second opening formed therein that is separate from the first opening and the window along the outer surface of the ceramic cutting member, the second opening communicating with the axial extraction channel when the ceramic cutting member is disposed at the distal end of the inner sleeve, the entirety of the second opening located distally of the distal end of the window along the ceramic cutting member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775